Case 5:20-cv-05032-PKH Document 12                  Filed 09/30/20 Page 1 of 1 PageID #: 193




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

SAYED ALI                                                                                PLAINTIFF

v.                                     No. 5:20-CV-05032

SHELTER MUTUAL INSURANCE COMPANY                                                       DEFENDANT

                                     OPINION AND ORDER

       Defendant filed a motion (Doc. 10) to strike Plaintiff’s class action allegations from the

complaint. Plaintiff has not responded. Defendant asks the Court to strike Plaintiff’s class

allegations from his complaint because Plaintiff did not file a motion for class certification by the

deadline set out in the Court’s final scheduling order. The motion is DENIED.

       Striking pleadings is an extreme and disfavored remedy. Stanbury Law Firm v. I.R.S., 221

F.3d 1059, 1063 (8th Cir. 2000). Missing a deadline to file a motion is not a sufficient reason to

strike allegations from the complaint. The Court agrees with Defendant that Plaintiff likely cannot

show the good cause and excusable neglect necessary to file a motion for class certification after

the deadline to do so, especially now that the discovery deadline has passed with no class

discovery. In the absence of a certified class, there are no class claims to defend on the merits

when it comes time for Defendant to do so. Only Plaintiff’s individual claims remain for trial. To

the extent class claims of an uncertified class can be considered to exist independently of Plaintiff’s

claims, summary judgment for Defendant is appropriate on the class claims, and they are hereby

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 30th day of September, 2020.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE
